DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 OCT 2022 has been entered.
 
Priority
The amendment to Claim 9 overcomes the previous priority determination in the application.  Examiner holds that the priority date of pending Claims 9 and 14-20 is the priority date of the present application (21 JUN 2012).

Response to Amendment
Examiner notes the amendment filed 05 OCT 2022.  The amendment has been entered.
Claims 21-32 remain withdrawn by original presentation (treated as election with traverse per action of 25 SEP 2020).  See 37 CFR 1.142(b) and MPEP 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (“Strength and Mechanical Properties of Carbon Nanotube Templated Materials”, Wood et al, Bulletin of the American Physical Society; Fall 2009 Meeting of the Four Corners Section of the APS, Vol 54, Number 14 (October 24, 2009), of record in the application), Böttcher (“Growth of Novel Carbon Phases by Methane Infiltration of Free-Standing Single-Walled Carbon Nanotube Films”, Böttcher et al, Carbon, Vol 45 (2007), of record in the application), Forest ‘117 (U.S. PGPub 2012/0302117), Snow ‘072 (U.S. PGPub 2004/0192072), and Rudolph ‘485 (U.S. Patent 5,853,485). 
Claim 9 – Wood teaches a method, comprising:
providing a carbon nanotube (CNT) structure on a substrate (Pages 4-5), wherein the CNT structure comprises:
a first CNT (Page 5, arbitrary CNT in grown forest); and
a second CNT (Page 5, different arbitrary CNT in grown forest), wherein the first CNT and the second CNT are vertically aligned (evident from Page 5); and
infiltrating bulk carbon between the first CNT and the second CNT, the bulk carbon adhering to the first CNT and the second CNT (Page 6), wherein the infiltrating comprises heating the first CNT and the second CNT in the presence of a gas mixture to a temperature between
the gas mixture comprises ethylene (Page 6):
the gas mixture is flowed over the first CNT and the second CNT for an amount of time (Page 6); and
the infiltrating strengthens the carbon nanotube structure (e.g. Pages 5-6; carbon nanotubes as deposited are flimsy and easily destroyed; hence carbon infiltration).
Wood does not teach or suggest the inclusion of hydrogen gas with the ethylene gas in the infiltration process.  Böttcher is drawn to carbon infiltration of a carbon-based template, e.g. a layer of carbon nanotubes for the purpose of strengthening the mechanical properties of said carbon-based template (Abstract, Page 1085 Col 2 Para 2, Page 1086 Col 1 Para 1, Page 1095 Col 1 Para 2) and further teaches that the carbon infiltration may be achieved by exposing the layer of carbon nanotubes to a gaseous carbon precursor, optionally in the additional presence of hydrogen gas (Page 1085 Col 2 Para 2, Page 1086 Col 1 Para 1).  It is noted that Böttcher exemplifies methane and hydrogen.  Böttcher further teaches that the inclusion of hydrogen gas advantageously allows a greater degree of infiltration of the carbon-based template and/or a greater degree of density in resulting infiltrated material (Page 1085 Col 2 Para 2, Page 1086 Col 1 Para 1-2, Page 1090 Col 2 Para 3, Page 1095 Col 1 Para 4) as the hydrogen can re-activate buried or coated catalyst (Page 1086 Col 1 Para 1-2, Page 1090 Col 2 Para 3, Page 1095 Col 1 Para 4).  Further, above and beyond multi-wall nanotube growth, Böttcher shows that nanographene branch growth around and between carbon nanotubes occurs in the deposition process as well (Page 1091-1092).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Wood to include hydrogen in the infiltration gas stream as suggested by Böttcher, as Wood wants to infiltrate carbon nanotubes with carbon by using a gaseous carbon precursor (e.g. ethylene) and Böttcher teaches that infiltrating e.g. a carbon nanotube layer with a mixture of e.g. methane and hydrogen advantageously allows for greater infiltration of the carbon nanotube layer owing to properties of the included hydrogen gas and allows for greater nanotube growth by permitting reactivation of the substrate catalyst materials.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also MPEP 2144.06.
Wood / Böttcher does not teach or suggest that the purpose of the infiltration is to decrease or prevent delamination of the carbon nanotube structure.  Forest ‘117 is drawn to the rigidization of porous preforms, e.g. porous carbon preforms (PG 0001, 0002, 0014) and teaches that the rigidization of the carbon preform by deposition of carbon (in Forest ‘117, by infusion and pyrolization) renders the preform better able to withstand e.g. shear forces that might otherwise have compromised the integrity of the preform such as by e.g. delamination of the preform (PG 0014).  Examiner maintains that the treatment of Wood / Böttcher necessarily reduces the delamination of the nanotubes on its substrate in view of the mechanics discussed in Forest ‘117.
Wood / Böttcher / Forest ‘117 do not teach or suggest cooling the nanotubes in argon after infiltration.  Snow ‘072 discloses a method for depositing carbon on an iron catalyst substrate to grow nanotubes (e.g. PG 0040) and teaches that the final step in the process is cooling the nanotubes in an argon flow (PG 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Wood / Böttcher / Forest ‘117 to include a post-infiltration step of cooling in argon as suggested by Snow ‘072, as Wood / Böttcher / Forest ‘117 want to grow and infiltrate a carbon nanotube forest and Snow ‘072 teaches that a known post-processing step in forming an array of carbon nanotubes is cooling the carbon nanotubes in a flow of argon gas.
As regards specific temperatures and flowrates required in Claim 9, Examiner first notes that a flowrate is a volume over time, which is effectively a time-dependent concentration.  It is settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The cited references do not expressly teach or suggest an infiltration time commensurate with Claim 9.  Rudolph ‘485 is drawn to chemical infiltration of porous structures with matrix materials (Abstract, e.g. Column 29 Line 40 – Column 21 Line 10).  Rudolph ‘485 Column 24 Lines 6-15 establish that longer infiltration times lead to a larger deposit of material in the porous structure being infiltrated.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the invention of Wood / Böttcher / Forest ‘117 / Snow ‘072 to control the infiltration time to obtain a desired degree of densification of the carbon nanotube structure as taught by Rudolph ‘485, as Wood / Böttcher / Forest ‘117 / Snow ‘072 want to infiltrate a porous carbon structure to densify it and Rudolph ‘482 teaches that the infiltration time relates to the amount of densification obtained.  Selection of a particular densification time within the claimed range is held as prima facie obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).)
Claim 14 – Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teaches the method of claim 9, wherein providing the first CNT and the second CNT comprises:
growing the first CNT on a first iron catalyst site deposited on the substrate (Wood Pages 4-5); and
growing the second CNT on a second iron catalyst site deposited on the substrate (Wood Pages 4-5), wherein the growing comprises:
heating the substrate to between 600 and 900 °C (Wood Page 4); and
flowing ethylene and hydrogen over the substrate (Wood Page 4) for 10 minutes (Snow ‘072 PG 0040, recitation of ethylene / hydrogen / argon gas flow for 10 minutes at 800 degrees Celsius).  
Claim 15 - Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teaches the method of claim 14, wherein:
the substrate comprises a silicon substrate (Wood Page 4); and
the silicon substrate is heated to 750 °C (Wood Page 4).  
Claim 16 - Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teaches the method of claim 14, comprising, during growing the first CNT or the second CNT:
flowing the ethylene at approximately 15 parts per minute; and
flowing the hydrogen at approximately 40 parts per minute (selection of either flow rate is rendered obvious as discussed in Claim 9, as differences in concentration will not support patentability in the absence of evidence of criticality).  
Claim 18 - Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teaches the method of claim 9, wherein the first CNT or the second CNT comprises a carbon density of approximately 1% of a volume of the first CNT or the second CNT (Snow ‘072 teaches that nanotube density is result-effective with regards to concentration of the catalyst solution at PG 0040.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a carbon nanotube density sufficient to provide a desired carbon nanotube structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485, and further in view of Jang ‘209 (U.S. Patent 6,331,209) and Hartney (“Effects of Ion Bombardment in Oxygen Plasma Etching”, Hartney et al, Proc. SPIE 0920, Advances in Resist Technology and Processing V, (1 January 1988)).
Claim 17 - Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teach the method of claim 14 but do not teach or suggest a method further comprising removing the substrate via etching, wherein the etching is performed in 300 Watt oxygen plasma at 100mTorr.  The cited references are drawn to the formation of an array of aligned nanotubes, as discussed above.
Jang ‘209 is drawn to the formation of purified carbon nanotubes on a substrate by CVD methods (Column 3 Lines 43-60).  Jang ‘209 further recognizes that graphitic phase particles and amorphous phase particles of carbon are formed on the substrate and nanotubes during the CVD process (Column 3 Line 61 – Column 4 Line 5); these particles are considered as part of the substrate upon which the carbon nanotubes are grown as Jang ‘209 contemplates multiple growth cycles on a substrate (Column 4 Lines 54 – 58).  Jang ‘209 further teaches using e.g. an oxygen containing gas plasma to burn away these graphitic and amorphous phase particles, removing them from the substrate (Column 4 Lines 13-38)  This advantageously allows for the formation of high-density carbon nanotubes (e.g. Column 2 Lines 31-35).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 to use the oxygen plasma treatment method of Jang ‘209 to remove non-nanotube carbon deposits from the deposition substrate in order to improve the density of carbon nanotubes grown on the substrate, as Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 recognizes the utility of controlling the density of nanotubes on the substrate (Snow ‘072 PG 0040) and Jang ‘209 teaches that its oxygen plasma etching method advantageously improves the density of carbon nanotubes on the substrate.
Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 / Jang ‘209 do not teach or suggest the claimed oxygen plasma power or pressure.  Hartney investigates the effects of process parameters on the etch rate of substrates in oxygen plasma (Abstract, Results) and finds that oxygen dissociation increases as plasma power increases and as oxygen pressure decreases (Figures 3 and 4, Results 3.1 at Page 110).  Hartney also finds that the concentration of oxygen atoms affects the etch rate (Page 111, first paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 / Jang ‘209 to select plasma power and pressure conditions sufficient to perform desired etching as suggested by Hartney, as Jang ‘209 wants to use oxygen plasma to etch away undesired carbon deposits from the nanotubes and Hartney teaches that control of plasma power and pressure in oxygen plasma controls the etching.  Selection of the particular claimed plasma power and pressure are held to be prima facie obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485, and further in view of Parsapour ‘128 (U.S. PGPub 2007/0259128).
Claim 19 - Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teaches the method of claim 9, but does not expressly teach or suggest comprising flowing 25 sccm of argon over the first CNT and the second CNT during the cooling (Snow ‘072 PG 0040 teaches cooling the nanotubes in argon while cooling but does not disclose a flow rate for the cooling step).  Parsapour ‘128 teaches methods for the growth of carbon nanotubes (e.g. PG 0088).  After the growth of the carbon nanotubes, argon gas is flowed in the chamber at a rate of 500 sccm to cool the chamber to 250 degrees Celsius (PG 0088), after which the samples comprising grown nanotubes were removed from the chamber (PG 0088).  This means that argon gas is being flowed over the nanotubes while the chamber was being cooled.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 to flow argon through a chamber containing grown carbon nanotubes as a means of cooling as suggested by Parsapour ‘128, as Snow ‘072 teaches the suitability of cooling treated carbon nanotubes in argon and Parsapour ‘128 teaches that flowing argon gas through a chamber containing carbon nanotubes is a known way to cool the chamber and the nanotubes therein.  As cited above, Parsapour ‘128 exemplifies an argon flow rate of 500 sccm during cooling.  The flowrate of a gas is a time-dependent concentration of gas.  It is settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, selection of the specific flow rate of argon in the cooling step is held as obvious.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485, and further in view of Jang ‘209.
Claim 20 - Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 teach the method of claim 9 but do not teach or suggest a method further comprising burning out the first CNT and the second CNT in an oxygen-containing environment to remove the carbon deposited on the first CNT and the second CNT during the infiltration.  The cited references are drawn to the formation of an array of aligned nanotubes, as discussed above.  Jang ‘209 is drawn to the formation of purified carbon nanotubes on a substrate by CVD methods (Column 3 Lines 43-60).  Jang ‘209 further recognizes that graphitic phase particles and amorphous phase particles of carbon are formed on the substrate and nanotubes during the CVD process (Column 3 Line 61 – Column 4 Line 5); these particles are considered as part of the substrate upon which the carbon nanotubes are grown as Jang ‘209 contemplates multiple growth cycles on a substrate (Column 4 Lines 54 – 58).  Jang ‘209 further teaches using e.g. an oxygen containing gas plasma to burn away these graphitic and amorphous phase particles, removing them from the substrate (Column 4 Lines 13-38)  This advantageously allows for the formation of high-density carbon nanotubes (e.g. Column 2 Lines 31-35).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 to use the oxygen plasma treatment method of Jang ‘209 to remove non-nanotube carbon deposits from the deposition substrate in order to improve the density of carbon nanotubes grown on the substrate, as Wood / Böttcher / Forest ‘117 / Snow ‘072 / Rudolph ‘485 recognizes the utility of controlling the density of nanotubes on the substrate (Snow ‘072 PG 0040) and Jang ‘209 teaches that its oxygen plasma etching method advantageously improves the density of carbon nanotubes on the substrate.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 05 OCT 2022, with respect to Claims 9 and 14-20 have been fully considered and are persuasive.  The rejection of Claims 9 and 14-20 based on Davis ‘610 has been withdrawn. 
In view of the amendment to Claim 9, priority in the instant application is restored to the date of the priority document (21 JUN 2012).  This removes Davis ‘610 as available prior art under 35 U.S.C. 102(a)(1).  Davis ‘610 was previously removed as prior art under 35 U.S.C. 102(a)(2) and is therefore no longer available as prior art to the instant claims.  Examiner withdraws the rejections based on Davis ‘610 at the present time based on the current state of the claims.
The remainder of Applicant's arguments filed 05 OCT 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 10) that Wood teaches away from the claimed invention.  Examiner respectfully disagrees.  Wood at Slide 4 is using hydrogen to grow the carbon nanotubes, not to infiltrate them (Slide 4, “Carbon Nanotube Growth”; contrast with Slide 6, “Carbon Infiltration”).  Therefore, Wood only suggests infiltration with argon.  Examiner notes that even if Wood were to teach both hydrogen and argon as infiltration gases, Applicant’s claims are presented in “comprising” language (Claim 9, “A method, comprising:…”; “the gas mixture comprises:..”)  Therefore, as long as ethylene and hydrogen are present in the infiltration gas mixture, the inclusion of other gases would not teach away from the claimed invention because the claimed invention does not exclude other gases.
Applicant argues (Page 10) that Wood Slides 4-5 teach a nanotube forest that was flimsy and easily destroyed.  Examiner notes that Wood Slides 4-5 are drawn to growing a carbon nanotube forest, not infiltrating a carbon nanotube forest.
Applicant argues (Page 10) that Böttcher does not teach removing argon from the infiltration phase and employing it in a later cooling phase.  Examiner notes that Claim 9 does not exclude argon from the infiltration phase as discussed previously; therefore, Böttcher is not required to perform the stated modification to comply with the claims.
Applicant argues generally that the other cited references do not address the deficiencies of Wood or Böttcher, and therefore Claim 9 and claims dependent therefrom are allowable.  Examiner maintains that the alleged deficiencies are properly taught or suggested by Wood and/or Böttcher as discussed above, and therefore the other cited references are not required to address them further.  Examiner maintains the propriety of the rejection of Claim 9.  Applicant makes no argument to any dependent claim other than their dependence from an assertedly allowable Claim 9.  As Claim 9 is not held to be allowable, no dependent claim can be allowable based on the allowability of Claim 9.  Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712